Alice Robie Resnick, J.,
concurring in part and dissenting in part. I agree with the imposition of a two-year suspension with the second year of the suspension stayed. However, I do not agree with the continuing legal education condition imposed by the majority. Instead, I would order that respondent be placed on probation for the second year of his suspension, and I would further require that relator choose a monitor to assist respondent during that time, if respondent succeeds in being reinstated to the practice of law after his actual suspension is served.